Even if the provision of the burned records statute Section 2729 et seq., Revised General Statutes of 1920, that "all sales under powers * * * shall be presumed to be regular and correct," was intended to *Page 98 
apply and could legally apply to a power given by a married man authorizing another person to join for him in conveyance of his wife's separate real estate, there is nothing to indicate that such a power was attempted to be given in this case. And the then existence of such a power is not to be presumed even though (if the attempted power were shown and it would be effectual under the statute regulating conveyances of married women's separate real estate, she not being a free dealer under the statute) the cited statute provides that sales under powers shall be presumed "to be regular and correct."
The statutory provision that where stated records of conveyances have been burned, it shall be presumed that such conveyances when made under powers are "regular and correct," does not modify the express requirement of the statute under which a married woman may sell, convey or mortgage her separate real estate, that "her husband join in such sale, conveyance or mortgage," Sec. 3901, Rev. Gen. Stats. 1920.
If an earlier and a later attempted conveyance of the same property by the same party to different parties are each ineffectual to convey title because the essential and mandatory requirements of a statute were not complied with, neither of the written instruments has any advantage over the other to give a right of action to recover the property from the one who acquired possession thereof after the first attempted ineffectual conveyance. This is not a case of estoppel to deny the common grantor's title; but it is a case where the holder of an ineffectual purported deed of conveyance has no right of action to dispossess another who took possession under a later and similarly ineffectual purported deed of conveyance of the property from the same owner. *Page 99 
Rehearing denied.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
BROWN, C. J., AND ELLIS AND STRUM, J. J., concur in the Opinion.